     Case 8:21-cv-01265-JLS-JDE Document 15 Filed 08/31/21 Page 1 of 2 Page ID #:79



 1

 2

 3                                                        JS-6
 4

 5

 6                            UNITED STATES DISTRICT COURT
 7              CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
 8

 9      MIDLAND CREDIT MANAGEMENT,             ) Case No. 8:21-cv-01265-JLS-JDE
10
        INC.,                                  )
                                               )
                                                 ORDER GRANTING STIPULATION
11                   Plaintiff,                ) TO REMAND TO STATE COURT
12
                                               )
               v.                              ) Judge: Hon. Josephine L. Staton
13                                             )
14
        CELIA OROZCO, and DOES 1 through )
        10, inclusive,                         )
15                                             )
16
                     Defendant.                )
         _________________________________ )
17                                             )
18
        CELIA OROZCO,                          )
                                               )
19                   Counterclaim Plaintiff    )
20
                                               )
        v.                                     )
21                                             )
22
        MIDLAND CREDIT MANAGEMENT, )
        INC., and ROES 1 through 10, inclusive )
23                                             )
24
                    Counterclaim Defendant     )
        __________________________________ )
25

26

27

28
     Case 8:21-cv-01265-JLS-JDE Document 15 Filed 08/31/21 Page 2 of 2 Page ID #:80



 1             Pursuant to the Court’s Order to Show Cause Dated 8/23/21 addressing Subject
 2       Matter Jurisdiction, the parties through their respective attorneys hereby Stipulate to
 3
         remand the matter to the Superior Court for The State of California, County of
 4

 5       Orange, Case No. 30-2021-0126469, for all purposes.
 6             Upon execution of the Order filed herewith, Counsel for Defendant /
 7
         Counterclaim Plaintiff CELIA OROZCO, shall give notice to all parties and to the
 8

 9       Orange County Superior Court.
10

11
         Date: August 31, 2021                         ___________________________
12

13                                                     HON. JOSEPHINE L. STATON
                                                       UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
